DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, directed to claims 1-7 and 16-17, in the reply filed on 7/13/2022 is acknowledged.  The traversal is on the ground(s) that the previously cited Chen reference fails to establish a lack of unity.  This is not found persuasive because, as noted below, the newly cited Yoon reference teaches all the limitations of at least current claim 1.
The requirement is still deemed proper and is therefore made FINAL.

Claims 8 and 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/13/2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) and 365. The certified copy has been filed in parent Application No. CN 201811341853.6, filed on 11/12/2018.  In addition, acknowledgement that the current invention is a 371 of PCT/CN2019/116214 filed 11/7/2019.
The Examiner respectfully notes that the amendments to the specification filed 12/18/2020 (see both the Marked-up and Substitute specification) have amended the specification to recite that the plurality of deformable particles are dispersed in “at least a part of the adhesive film body” as recited in paragraph 0004 and elsewhere in said specification(s).  The originally filed specification (filed 5/28/2020) does not indicate that said originally specification contained this amendment.  Thus, given that the originally filed specification was taken from the prior applications noted above, it is reasonable to conclude that the prior-filed applications do not provide support for the above-noted amendments.  Regardless, the above-noted substitute specification filed 12/18/2020 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both a target objection (para 0103), protective films (see para 0108 and 0125) and deformable particles thought the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: the Examiner requests that the claim be amended to recite “...dispersed in the at least one auxiliary adhesive layer.”.  Appropriate correction is required. See also rejection of claim 1 under 35 U.S.C. 112(b) set forth below.

Claim 6 is objected to because of the following informalities: the Examiner requests that the claim be amended to recite “...wherein materials of the at least one auxiliary adhesive layer...”.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities: please amend the claim to recite “...adhesive [[layer]]layers each located...”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-3, 5-7 and 16-17 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear if the recitation of “...at least one auxiliary adhesive....two sides of the main adhesive...” requires that at least one auxiliary adhesive layer is disposed one on side of the main adhesive and another auxiliary adhesive layer is disposed on another side of the main adhesive layer; or if said recitation ONLY requires at least one auxiliary adhesive layer is disposed one on side of the main adhesive (with the possibility that another at least one auxiliary adhesive layer is disposed on an opposing side of the main adhesive), or if said recitation allows for more than one auxiliary adhesive layer is disposed one on side of the main adhesive and/or more than one of the auxiliary adhesive layer is disposed on an opposing side of the main adhesive; or something other interpretation.  Compare figures 6 and 8, for example.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation that the particles are dispersed in at least part of the adhesive film body, and the claim also recites that the particles are dispersed in the auxiliary adhesive layer, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claim 5, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear what is intended by “a side of the main adhesive layer” as the main adhesive layer has been previously recited as having two sides, but it is unclear to which of the two sides of the main adhesive layer that the “a side” is referring, or the “a side” limitation is referring to another side of the main adhesive layer that has not been previously mentioned, or some other interpretation.

Regarding claim 5, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear what is intended by “a side of the main adhesive layer” is configured to be attached to a target object via another of the two sides as it appears that the “a side” of any adhesive layer would be attached to the target object by itself, and not dependent upon another of the adhesive sides to attach to an object.

Regarding claim 7, it is unclear if the claim limitations require only one protective film (one of two sides) or if the claim limitations require at least two protective films (each of which).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon et al. (US 2019/0006624 A1).

Regarding claim(s) 1, 5-7 and 17, Yoon teaches an adhesive film (11) comprising a first base (320) disposed on a first bonding layer (100) (at least one auxiliary adhesive layer) and a second base (310) disposed on a bottom surface of a second bonding layer (200) (main adhesive layer), which said first and second bases (310) and (320) are release films (current claims 7 and 17) (para 0080; figure 5); and which said first bonding layer includes a first bonding component (110) comprising a material comprising at least one glycidyl group (epoxy resin, current claim 6) and first core shell particles (120) (plurality of particles dispersed in the auxiliary adhesive layer) distributed in the first bonding component (110) (para 0031-0033).
The Examiner notes that, as demonstrated in figure 5, Yoon teaches layer (100) disposed on one of two sides of layer (200).  The Examiner notes that laminate (320)/(100)/(200)/(310) teaches an adhesive film body.  The Examiner further notes that a second bonding layer (200) (i.e. the main adhesive layer) has a side opposite to layer (100) which, by virtue of it being an adhesive layer, configured to be attached to a target object via said opposite (current claim 5), Yoon also teaches that the volume of the particles (120) deforms and shrinks when exposed to moisture (trigger condition) (para 0047).  

Allowable Subject Matter
Claims 2-3 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/8/2022